 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     LETITIA S.,
 8
                               Plaintiff,                  CASE NO. C19-1434-BAT
 9
            v.                                             ORDER REVERSING THE
10                                                         COMMISSIONER’S DECISION
     COMMISSIONER OF SOCIAL SECURITY,
11
                               Defendant.
12

13                                           INTRODUCTION

14          Plaintiff appeals the ALJ’s decision that she is no longer disabled, contending the ALJ

15   erred in (1) finding medical improvement occurred; (2) assessing certain medical opinions; and

16   (3) assessing the lay statements. Dkt. 12 at 1. As discussed below, the Court REVERSES the

17   Commissioner’s final decision and REMANDS the matter for further administrative proceedings

18   under sentence four of 42 U.S.C. § 405(g).

19                                           BACKGROUND

20          Plaintiff was found disabled as of October 22, 2007, in a decision by ALJ Helen Francine

21   Strong (“ALJ Strong”) dated June 23, 2010. Tr. 85-89. An anonymous tip led to a disability

22   fraud investigation of Plaintiff in October 2011, and Plaintiff was subsequently notified the

23   agency required additional information about her conditions or her benefits would cease. See Tr.




     ORDER REVERSING THE COMMISSIONER’S DECISION - 1
 1   148-55, 262-90. Plaintiff failed to appear for multiple consultative examinations, and the agency

 2   subsequently notified Plaintiff the lack of information to support her receipt of disability benefits

 3   would result in her benefits being terminated as of November 1, 2011. Tr. 148-55.

 4          Plaintiff requested a hearing with a disability hearing officer and subsequently appeared for

 5   a consultative examination, which the disability hearing officer relied upon to find in September

 6   2012 that Plaintiff was no longer disabled as of November 1, 2011, due to medical improvement.

 7   Tr. 115-26. Plaintiff requested an ALJ hearing (Tr. 31-80), and ALJ Robert P. Kingsley (“ALJ

 8   Kingsley”) subsequently found in April 2014 she was not disabled as of November 1, 2011. Tr.

 9   12-24. Plaintiff sought judicial review, and the U.S. District Court for the Western District of

10   Washington reversed and remanded ALJ Kingsley’s decision, with instructions to consider the

11   impairments at the time of ALJ Strong’s decision to determine whether medical improvement

12   occurred. Tr. 929-42.

13          On remand, ALJ S. Andrew Grace (“the ALJ”) held a hearing in August 2017 (Tr. 854-

14   94), and subsequently again found Plaintiff’s disability ended on November 1, 2011. Tr. 750-68.

15                                        THE ALJ’S DECISION

16          The continuing disability review process is similar to the five-step sequential evaluation

17   process, with additional determinations regarding whether there has been medical improvement

18   and whether the medical improvement is related to the ability to work. Compare 20 C.F.R. §

19   416.920 with 20 C.F.R. § 404.994.

20          Under the sequential continuing disability process, the ALJ must first determine whether

21   the claimant’s impairments or combination of impairments meet or medically equal the severity

22   of an impairment listed in 20 C.F.R. Part 404, Subpt. P, App. 1. Here, the ALJ found Plaintiff’s

23




     ORDER REVERSING THE COMMISSIONER’S DECISION - 2
 1   impairments do not currently meet or equal a listing, and therefore the ALJ’s inquiry continued.

 2   Tr. 752-54.

 3          The ALJ next considers whether medical improvement has occurred, as shown by a

 4   decrease in medical severity of an impairment. Here, the ALJ found medical improvement

 5   occurred on November 1, 2011, and therefore the ALJ’s inquiry continued. Tr. 754-56.

 6          The ALJ must next determine whether the medical improvement is related to the ability to

 7   work. Here, the ALJ found Plaintiff’s medical improvement is related to her ability to work. Tr.

 8   756.

 9          If medical improvement is related to the ability to work, the ALJ must then determine

10   whether all of the claimant’s impairments in combination are severe. Here, the ALJ found

11   Plaintiff did continue to have severe impairments after November 1, 2011. Tr. 756-57.

12          If the claimant’s impairments are severe, the ALJ must assess the claimant’s residual

13   functional capacity (“RFC”) and determine whether the claimant has demonstrated an inability to

14   perform past relevant work. Here, the ALJ assessed Plaintiff’s RFC and found she did not have

15   any past relevant work, so he proceeded to the final step to consider whether, given her RFC and

16   considering her age, education, and past work experience, Plaintiff can perform other work. Tr.

17   757-66. The ALJ found Plaintiff can perform other work, and was therefore not disabled as of

18   November 1, 2011. Tr. 766-68.

19                                            DISCUSSION

20   A.     Medical Improvement

21          Plaintiff assigns error to the ALJ’s finding of medical improvement. First, she argues

22   ALJ Grace erred in finding medical improvement without access to the evidence considered by

23   ALJ Strong in finding Plaintiff disabled in 2010 in the “comparison point decision” (“CPD”).




     ORDER REVERSING THE COMMISSIONER’S DECISION - 3
 1   According to Plaintiff, a finding of medical improvement necessarily depends on a comparison of

 2   the evidence underlying the CPD with the evidence available at the time of the continuing

 3   disability review. Dkt. 12 at 9-10.

 4          Plaintiff cites no cases supporting her position, and the Commissioner cites no cases in

 5   contradiction, but the Court is aware of several non-binding cases supporting Plaintiff’s argument.

 6   See, e.g., Veino v. Barnhart, 312 F.3d 578, 587 (2d Cir. 2002) (“In the absence of the early

 7   medical records, the administrative record lacks a foundation for a reasoned assessment of

 8   whether there is substantial evidence to support the Commissioner’s finding that [the claimant’s]

 9   1997-1998 condition represents an ‘improvement.’); Byron v. Heckler, 742 F.2d 1232, 1236 (10th

10   Cir. 1984) (“In order for evidence of improvement to be present, there must also be an evaluation

11   of the medical evidence for the original finding of disability.”); Vaughn v. Heckler, 727 F.2d

12   1040, 1043 (11th Cir. 1984) (holding that the ALJ erred by focusing only on the current evidence

13   of the claimant’s impairments and without an evaluation of the medical evidence underlying the

14   CPD, finding that “[w]ithout such a comparison, no adequate finding of improvement could be

15   rendered” (emphasis in original)); Newmiller v. Colvin, 2016 WL 3034670, at *3-4 (C.D. Cal.

16   May 2016) (holding that the ALJ has an “affirmative duty to compare prior medical evidence with

17   current medical findings”); Medina v. Colvin, 2015 Wl 5448498, at *11-12 (N.D. Cal. Aug. 21,

18   2015) (“[The Social Security Act] does not authorize an ALJ to find medical improvement

19   without making a comparison of prior and current medical evidence. A termination decision is

20   not ‘legally proper and supported by substantial evidence when the CPD evidence is absent from

21   the record.’ (quoting Spratt v. Colvin, 2014 WL 2153933 at *5 (W.D. Okla. May 20, 2014))).

22          These authorities are consistent with the plain language of the regulations, and persuade

23   the Court the ALJ’s finding of medical improvement must be based on a comparison of the




     ORDER REVERSING THE COMMISSIONER’S DECISION - 4
 1   CPD’s medical evidence with the current medical evidence pertaining to the continuing disability

 2   review. See 20 C.F.R. § 416.994(b)(2)(i) (“Medical improvement . . . is determined by a

 3   comparison of prior and current medical evidence which must show that there have been changes

 4   (improvement) in the symptoms, signs or laboratory findings[.]”). Because the ALJ here did not

 5   review the medical evidence from the time of the CPD, the ALJ’s finding of medical

 6   improvement is erroneous.

 7          Plaintiff also contends the ALJ erred in considering whether she currently met or equaled

 8   the current version of Listings 12.04, 12.06, 12.08, 12.11, and 12.15 (Tr. 756), rather than the

 9   prior versions of the Listings that she was found to satisfy in ALJ Strong’s CPD. Dkt. 12 at 6-7.

10   Again, Plaintiff cites no authority to support her position, but the Court is aware of at least one

11   case that supports Plaintiff’s contention. See Dicus v. Sullivan, 1990 WL 264706, at *4 (E.D.

12   Wash. Feb. 19, 1990) (holding that when a CPD finds that a claimant meets or equals a listing,

13   upon a continuing disability review “the [claimant’s] current condition must be compared with the

14   original listing, whether or not that listing is still in effect”). The applicable regulation does not

15   anticipate a change in the listings (20 C.F.R. § 416.994(b)(2)(iv)(A)) or provide guidance specific

16   to this situation, but the Court finds that using the same listing requirements, as required by Dicus,

17   is consistent with the goal of accomplishing a true apples-to-apples comparison of Plaintiff’s

18   condition at the time of the CPD and the time of the continuing disability review. On remand, the

19   ALJ should look to whether Plaintiff currently meets or equals the versions of Listings 12.04 and

20   12.08 in effect at the time of ALJ Strong’s decision. See Tr. 87-88.

21   B.     Medical Opinions

22          Plaintiff also challenges the ALJ’s assessment of the medical opinions, each of which the

23   Court will address in turn.




     ORDER REVERSING THE COMMISSIONER’S DECISION - 5
 1          1.      Christina Rasmussen, Ph.D.

 2          Dr. Rasmussen examined Plaintiff in August 2012, and wrote a narrative report describing

 3   Plaintiff’s symptoms, test results, and limitations. Tr. 623-29. This evaluation was ordered by

 4   the agency in order to determine Plaintiff’s functional abilities in connection with the decision to

 5   terminate disability benefits, and the disability hearing officer relied on Dr. Rasmussen’s opinion

 6   to determine the severity of Plaintiff’s mental impairments in the September 2012 decision. Tr.

 7   121.

 8          The ALJ also credited Dr. Rasmussen’s opinion Plainitiff would have no difficulty

 9   understanding and carrying out simple instructions. Tr. 763-64. The ALJ discounted Dr.

10   Rasmussen’s opinion to the extent she suggested Plaintiff was limited to performing instructions

11   with 1-2 steps, finding that restriction to be inconsistent with the evidence that Plaintiff could

12   care for small children, socialize, shop, participate at church, make meals, volunteer at the

13   Kiwanis club each week, and play games like blackjack. Tr. 764.

14          Plaintiff argues the ALJ erred in relying on Dr. Rasmussen’s opinion because Dr.

15   Rasmussen was not informed her report would be used to determine whether Plaintiff had

16   experienced medical improvement. Dkt. 12 at 11. Specifically, Plaintiff notes Dr. Rasmussen did

17   not diagnose the same mental conditions referenced in ALJ Strong’s decision, and thus her report

18   is not useful in determining whether Plaintiff improved since then. Id. Plaintiff cites no authority

19   requiring an examining provider be informed of a decision to terminate benefits, or that an

20   examining provider must comment on prior records or administrative decisions under

21   circumstances such as these, and the Court is not aware of any such authority. Thus, under these

22   circumstances, Plaintiff has not met her burden to show error in the ALJ’s reliance on Dr.

23




     ORDER REVERSING THE COMMISSIONER’S DECISION - 6
 1   Rasmussen’s opinion based on the provider’s lack of knowledge as to the procedural posture of

 2   Plaintiff’s disability claim.

 3           Plaintiff also suggests Dr. Rasmussen’s opinion is invalid because she did not reference a

 4   verbal altercation taking place at the beginning of the examination, which Plaintiff described in

 5   detail at the 2013 administrative hearing. Tr. 55-60. The ALJ, however, found Plaintiff’s self-

 6   reports were not reliable (Tr. 758-62), a finding which Plaintiff does not challenge, and under

 7   these circumstances Plaintiff’s self-reported altercation with Dr. Rasmussen need not be credited

 8   by the ALJ.

 9           Lastly1, Plaintiff challenges the ALJ’s rejection of Dr. Rasmussen’s limiting Plaintiff to

10   performing 1-2-step tasks, arguing that the ALJ acted as “his own medical expert” in finding the

11   limitation to be inconsistent with Plaintiff’s activities. Dkt. 12 at 12-13. No medical expertise

12   was required to find that caring for children and playing blackjack, for example, are activities that

13   involve tasks of more than 1-2 steps, however. The ALJ reasonably found that portion of Dr.

14   Rasmussen’s opinion to be inconsistent with Plaintiff’s activities, and properly discounted it on

15

16   1
       Plaintiff’s opening brief also includes some miscellaneous arguments in the section regarding
17   Dr. Rasmussen’s opinion. See Dkt. 12 at 13-14. Plaintiff cites the legal standards applicable to
     an ALJ’s assessment of a claimant’s testimony, but does not directly assign error to that portion of
18   the ALJ’s decision. Plaintiff states that her activities are only relevant if there has been medical
     improvement in the conditions that were previously found disabling, and she contends that her
19   activities are not inconsistent with those conditions and that she performed those same activities
     at the time she was found disabled. Dkt. 12 at 13-14. Given the Court found error in the ALJ’s
20   finding of medical improvement, as explained supra, it appears that this issue may be moot.
             Plaintiff also mentions in the Dr. Rasmussen section of her brief that the ALJ did not
21   address the observations of an agency employee. Dkt. 12 at 14. This argument is addressed in
     the lay evidence section of this order, infra.
22
            Lastly, Plaintiff notes that Plaintiff has a medical marijuana card and that there is no
     evidence that she was responsible for the parties that took place on her property and were
23
     mentioned in the CDIU report. Dkt. 12 at 14. This argument is unconnected to any particular
     assignment of error and appears to be a non sequitur.


     ORDER REVERSING THE COMMISSIONER’S DECISION - 7
 1   that basis. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (affirming an ALJ’s

 2   rejection of a treating physician’s opinion that was inconsistent with the claimant’s level of

 3   activity).

 4           2.     Kathleen Andersen, M.D.

 5            After the 2017 administrative hearing, Dr. Andersen performed a consultative

 6   examination of Plaintiff in February 2018 and wrote a narrative report describing her symptoms

 7   and limitations. Tr. 1278-89. The ALJ summarized Dr. Andersen’s findings and explained he

 8   gave them partial weight because her conclusions were inconsistent with Plaintiff’s “relatively

 9   minimal treatment and stable mental health[,]” as well as her activities. Tr. 762-63.

10           One of the activities cited by the ALJ as inconsistent with Dr. Andersen’s conclusions is

11   Plaintiff’s helping her children get ready in the morning and walking one of them to daycare. Tr.

12   763. Plaintiff notes in her opening brief that the reason why she had to take her child to daycare

13   was because she was not allowed by CPS to be alone with her child after her husband leaves for

14   work. Dkt. 12 at 15. This point is irrelevant to the reason why the ALJ cited Plaintiff’s activities.

15   This activity is inconsistent with Dr. Andersen’s opinion that Plaintiff would have marked

16   difficulty in focusing on and persisting at tasks (Tr. 1286), regardless of the reason why she must

17   engage in the activity.

18           Plaintiff also contends that her minimal treatment does not necessarily imply that her

19   problems are not severe, because undertreatment is common among the mentally ill due to lack of

20   insight. Dkt. 12 at 16. Any error in this line of reasoning is harmless, in light of the ALJ’s valid

21   reason as described above. See Carmickle v. Comm’r of Social Sec. Admin., 533 F.3d 1155,

22   1162-63 (9th Cir. 2008).

23




     ORDER REVERSING THE COMMISSIONER’S DECISION - 8
 1          Lastly, Plaintiff contends the ALJ erred in finding Dr. Andersen’s opinion is inconsistent

 2   with medical improvement in November 2011. The Court agrees that the ALJ in suggesting that

 3   Dr. Andersen’s opinion should be discounted simply because it is contrary to his conclusion that

 4   Plaintiff experienced medical improvement in November 2011. See Gallant v. Heckler, 753 F.2d

 5   1450, 1455-56 (9th Cir. 1984) (“Although it is within the power of the Secretary to make findings

 6   concerning the credibility of a witness and to weigh conflicting evidence, Rhodes v. Schweiker,

 7   660 F.2d 722, 724 (9th Cir. 1981), he cannot reach a conclusion first, and then attempt to justify it

 8   by ignoring competent evidence in the record that suggests an opposite result. Whitney v.

 9   Schweiker, 695 F.2d 784, 788 (7th Cir.1982).”). This error is harmless, however, in light of the

10   ALJ’s other valid reason to discount Dr. Andersen’s opinion. See Carmickle, 533 F.3d at 1162-

11   63.

12          Plaintiff also emphasizes the ALJ ordered Dr. Andersen’s consultative examination (Dkt.

13   12 at 16), but this fact does not obligate the ALJ to adopt Dr. Andersen’s conclusions wholesale.

14   The ALJ sought the consultative examination as a means of developing the record, but Plaintiff

15   cites no authority requiring an ALJ to adopt an examiner’s opinion simply because the ALJ

16   requested the examination and the Court is not aware of any.

17          3.      Global Assessment of Functioning (“GAF”) scores

18          The ALJ noted the record contains several GAF scores, which the ALJ discounted because

19   they do not address specific functional limitations and were unexplained. Tr. 764-65. The ALJ

20   also noted the most current version of the Diagnostic and Statistical Manual of Mental Disorders

21   eliminated the use of the GAF score. Tr. 765.

22          Plaintiff argues the ALJ erred in rejecting the GAF scores, because even if the scores are

23   no longer in use, the scores of record “still have value as a tool to assess the severity of an




     ORDER REVERSING THE COMMISSIONER’S DECISION - 9
 1   individual’s mental conditions.” Dkt. 12 at 17. But particularly where the scores are

 2   unexplained, as in this case, a GAF score has limited probative value to the ALJ’s RFC

 3   determination, which focuses on longitudinal functional capabilities. See Vargas v. Lambert, 159

 4   F.3d 1161, 1164 n.2 (9th Cir. 1998) (“A GAF score is a rough estimate of an individual’s

 5   psychological, social, and occupational functioning used to reflect the individual’s need for

 6   treatment.”). Thus, the ALJ did not err in discounting the GAF scores.

 7   C.     Lay Statements

 8          The ALJ summarized statements written by Plaintiff’s husband (Tr. 311, 1102-03),

 9   childhood friend (Tr. 304-05), and neighbor (Tr. 308), and gave the husband’s and neighbor’s

10   statements partial weight and the childhood friend’s statement limited weight. The ALJ

11   discounted the husband’s and neighbor’s statements because they described social limitations that

12   were inconsistent with the evidence of Plaintiff’s ability to socialize online and at casinos,

13   maintain romantic relationships, volunteer on a weekly basis with a friend, and care for children.

14   Tr. 765-66. The ALJ cited those same reasons as justification for discounting the childhood

15   friend’s statement, and also stated that the medical record showed “significant periods of

16   stability.” Id. Inconsistency with a claimant’s activities or inconsistency with the medical record

17   are both legally sufficient reasons to discount a lay statement. See Carmickle, 533 F.3d at 1164

18   (activities), and Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (medical evidence).

19          Plaintiff argues her social activities were performed at times when she was feeling good

20   and her mood was calm, and that there is insufficient information about the length of time she

21   spent volunteering. Dkt. 12 at 17-18. Plaintiff also emphasizes her children were removed from

22   her custody. Id. Nonetheless, Plaintiff’s ability to maintain relationships and leave her home on a

23   regular basis contradict the lay statements. See Tr. 304-05, 308, 311, 1102-03.




     ORDER REVERSING THE COMMISSIONER’S DECISION - 10
 1          The ALJ failed to discuss an additional lay statement provided by Florence Miller, who

 2   first met Plaintiff in jail and then two years later discovered they lived in the same apartment

 3   complex. Tr. 301. Ms. Miller’s letter does not describe any particular symptoms or limitations

 4   and is therefore not inconsistent with the ALJ’s RFC assessment, and thus any error in the ALJ’s

 5   failure to discuss this letter is harmless. Notably, Plaintiff does not point to any particular

 6   limitation identified by Ms. Miller that was not accounted for by the ALJ, and thus has failed to

 7   meet her burden to show harmful error in the ALJ’s failure to discuss Ms. Miller’s statement.

 8          Plaintiff also notes the ALJ failed to discuss the notes of agency personnel describing

 9   Plaintiff’s behavior during an interview. Dkt. 14 at 5-6. The agency employee described Plaintiff

10   as agitated at first, speaking loudly off-topic and not amenable to redirection. Tr. 111. The

11   Commissioner contends the behavior observed by the agency employee is not necessarily

12   inconsistent with the ALJ’s RFC assessment, because the ALJ restricted Plaintiff from working

13   with the public and allowed only occasional contact with co-workers. Dkt. 13 at 9. Plaintiff

14   contends in her reply brief “[i]t is clear that the behaviors [she] manifested [] in the course of the

15   Agency interview are inconsistent with an ability to succeed in a work setting” (Dkt. 14 at 6), but

16   does not explain how the social limitations referenced by the ALJ fail to accommodate the

17   behavior observed, particularly given that this behavior was observed during a one-time interview

18   pertaining to a cessation of disability benefits.

19          Because the agency employee’s observations are reasonably consistent with the ALJ’s

20   RFC assessment, Plaintiff has not shown the ALJ impermissibly rejected them, such that the ALJ

21   was obligated to explicitly discuss them. See Flores v. Shalala, 49 F.3d 562, 570-71 (9th Cir.

22   1995) (holding that the ALJ “may not reject ‘significant probative evidence’ without explanation”

23   (quoting Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984))).




     ORDER REVERSING THE COMMISSIONER’S DECISION - 11
 1                                            CONCLUSION

 2          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

 3   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g)

 4          On remand, the ALJ should obtain the medical evidence underlying the CPD to make

 5   findings regarding medical improvement, and consider the version of the listings in effect at the

 6   time of the CPD. The ALJ shall develop the record as needed and reconsider any other part of the

 7   decision as necessary.

 8          DATED this 9th day of March, 2020.

 9

10                                                               A
                                                          BRIAN A. TSUCHIDA
11                                                        Chief United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER REVERSING THE COMMISSIONER’S DECISION - 12
